              Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 1 of 27 Page ID #:1



                           United States District Court
___________CENTRAL ___                                                        DISTRICT OF                CALIFORNIA_______            ________
                           In the Matter of the Seizure of
             (Address or Brief description of property or premises to be seized)


ALL FUNDS IN BANK OF THE WEST ACCOUNT                                                       APPLICATION AND AFFIDAVIT FOR A
NUMBER 064155682; AND ALL FUNDS IN                                                          SEIZURE WARRANT BY TELEPHONE OR
BANK OF THE WEST ACCOUNT NUMBER                                                             OTHER RELIABLE ELECTRONIC MEANS
062450531
                                                                                            CASE NO:      2:21-MJ-319




I, Justin Palmerton, being duly sworn depose and say:

I am a Special Agent with the FEDERAL BUREAU OF INVESTIGATION, and have reason to believe that in the
          CENTRAL              District of      CALIFORNIA
there is now concealed a certain person or property, namely (describe the person or property to be seized)

which is (state one or more bases for seizure under United States Code)

All Funds in Bank of The West Account Number 064155682; and All Funds in Bank of The West Account
Number 062450531
subject to seizure and forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C), (b), §§ 982(a)(7), (b)(1), and § 984, and 21 U.S.C. § 853(f)

concerning a violation of Title 18 United States Code, Section(s) § 1343 (Wire Fraud) and 18 U.S.C. § 1344 (Bank Fraud), both
of which are specified unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7) and (a)(1)(B)(i) or are traceable to such property, which
is a specified unlawful activity as defined in 18 U.S.. § 1961(1)(B). To the extent that the Subject Funds are not the actual monies
traceable to or involved in the illegal activities identified herein, the government alleges that these funds are identical property found in
the same subject account(s) as the property traceable to or involved in the illegal activities, rendering them subject to forfeiture pursuant
to U.S.C. § 984.

The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are as follows:
Continued on the attached sheet and made a part hereof.       X Yes No

                                                                                              _____________________________________________
                                                                                              Attested to by the applicant in accordance with the
                                                                                              requirements of Fed. R. Crim. P. 4.1 by telephone
Sworn to before me in accordance with the
requirements of Fed. R. Crim. P. 4.1 by telephone




                                                                                             Los Angeles, California
Date                                                                                         City and State


Hon. , Alka Sagar, U. S. Magistrate Judge
Name and Title of Judicial Officer                                                           Signature of Judicial Officer
AUSA Brent Whittlesey:smb
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 2 of 27 Page ID #:2



                 AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

        I, Justin Palmerton, being duly sworn, declare and state as

follows:

                      I. INTRODUCTORY INFORMATION

        1.    I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and have been so employed since January

2018.    I am currently assigned to a Los Angeles Field Division

White Collar Crimes Squad, which is responsible for

investigating complex financial crimes.       Prior to being employed

by the FBI as a Special Agent, I was employed as a Certified

Public Accountant at a public accounting firm.         My roles and

responsibilities included financial statement audits, tax return

preparation, and accounting consulting work.

        2.    Since becoming an FBI Special Agent in 2018, I have

received 21 weeks of formal training at the FBI Training Academy

in Quantico, Virginia.     During the time I have been employed by

the FBI, I have participated in investigations relating to wire

fraud, mail fraud, and various types of complex financial

crimes.      I have participated in many aspects of criminal

investigations to include reviewing evidence, analyzing

financial documents, conducting physical and electronic

surveillance, working with informants, interviewing witnesses

and subjects of investigations, and executing search and arrest

warrants.

        3.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, documents

and records that were collected and reviewed in the course of


                                    1
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 3 of 27 Page ID #:3



this investigation, information that was obtained from

interviewed witnesses, and information gathered by other law

enforcement officers.    This affidavit is intended to show merely

that there is sufficient probable cause for the requested

warrant and does not purport to set forth all of my knowledge of

or investigation into this matter.       Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                       II. PURPOSE OF AFFIDAVIT

     This affidavit is made in support of an application for a

warrant to seize the following funds on deposit in the following

bank accounts (collectively referred to as “SUBJECT ACCOUNTS”):

          a. All funds in Bank of the West account number

             064155682, held in the name of Proactive Home Health

             Care Inc. (“SUBJECT ACCOUNT 1”), and

          b. All Funds in Bank of the West account number

             062450531, held in the name of Tamara Dadyan

             (“SUBJECT ACCOUNT 2”).1
     4.   The funds in the SUBJECT ACCOUNTS (the “SUBJECT

FUNDS”) are subject to seizure and forfeiture pursuant to 18

U.S.C. § 981(a)(1)(C) and (b) because there is probable cause to

believe that said funds constitute or were derived from proceeds

     1 Pursuant to Local Rule 7-17 plaintiff United States of
America states that it filed an application for issuance of a
seizure warrant for Subject Accounts 1 and 2 on January 13,
2021, Case No. 21-mj-193, and an amended application for
issuance of a seizure warrant on January 15, 2021. The
Honorable Jean Rosenbluth, United States Magistrate Judge,
declined to issue the seizure warrant for Subject Accounts 1 and
2.

                                    2
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 4 of 27 Page ID #:4



traceable to one or more violations of 18 U.S.C. § 1343 (Wire

Fraud) and 18 U.S.C. § 1344 (Bank Fraud), both of which are

specified unlawful activities as defined in 18 U.S.C.

§ 1956(c)(7), and traceable to a violation of 18 U.S.C. § 1956

(a)(1)(B)(i) (money laundering concealment), which is a

specified unlawful activity as defined in 18 U.S.C. §

1961(1)(B).   Specifically, probable cause exists that the

SUBJECT FUNDS represent proceeds from a fraud scheme by which

RICHARD AYVAZYAN (“R. AYVAZYAN”), MARIETTA TERABELIAN

(“TERABELIAN”), Arthur AYVAZYAN (“A. AYVAZYAN”), TAMARA DADYAN

(“DADYAN”) and others known and unknown, knowingly submitted or

caused others to submit fraudulent loan applications to various

lenders, including federally insured financial institutions, and

the Small Business Administration (“SBA”), in an attempt to

obtain funds authorized by the Coronavirus Aid, Relief, and

Economic Security (“CARES”) Act.        Based on these fraudulent loan

applications, funds were then wired to numerous accounts and

were deposited either directly, or indirectly through transfers,

into the SUBJECT ACCOUNTS which are associated with DADYAN.

     5.   To the extent that the SUBJECT FUNDS are not the

actual monies traceable to or involved in the illegal activities

identified herein, there is probable cause to believe that said

funds are identical property found in the same account as the

property involved in the illegal activities, rendering them

funds subject to forfeiture pursuant to 18 U.S.C. § 984.

     6.   In addition, the SUBJECT FUNDS are subject to seizure

and forfeiture to the United States pursuant to 18 U.S.C. §


                                    3
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 5 of 27 Page ID #:5



982(a)(7) and (b)(1), and 21 U.S.C. § 853(f), because there is

probable cause to believe that the SUBJECT FUNDS would, in the

event of conviction on the alleged underlying wire fraud and

bank fraud offenses, be subject to forfeiture, and an order

under 21 U.S.C. § 853(e)(providing for restraining orders and

injunctions) would not be sufficient to assure the availability

of the property for forfeiture.

     7.   On November 3, 2020, the Honorable Alka Sagar, United

States Magistrate Judge, issued 11 search warrants, one of which

was for the residence of Arthur Ayvazyan and Tamara Dadyan

located at 17450 Weddington Street Encino, California, Case No.

2:20-MJ-05286.    That warrant was issued in connection with my

investigation of the offenses described in this affidavit.           On

the same date, Magistrate Judge Sagar approved a criminal

complaint charging Arthur Ayvazyan and Tamara Dadyan with

conspiracy to commit wire fraud and bank fraud in violation of

18 U.S.C. § 1349, Case No. 2:2-MJ-05321.

                            III. BACKGROUND

     8.   Based on my training and experience, review of

publicly available information, and discussions with other law

enforcement agents, I have learned the following regarding the

loans at issue.

The Paycheck Protection Program (“PPP”)

     9.   The CARES Act is a federal law enacted in or around

March 2020 and designed to provide emergency financial

assistance to the millions of Americans who are suffering the

economic effects caused by the COVID-19 pandemic.         One source of


                                    4
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 6 of 27 Page ID #:6



relief provided by the CARES Act was the authorization of up to

$349 billion in forgivable loans to small businesses for job

retention and certain other expenses, through a program referred

to as the PPP.    In or around April 2020, Congress authorized

over $300 billion in additional PPP funding.

     10.     In order to obtain a PPP loan, a qualifying business

must submit a PPP loan application, signed by an authorized

representative of the business.      The PPP loan application

requires the business (through its authorized representative) to

acknowledge the program rules and make certain affirmative

certifications in order to be eligible to obtain the PPP loan.

In the PPP loan application, the small business (through its

authorized representative) must state, among other things, its:

(a) average monthly payroll expenses; and (b) number of

employees.    These figures are used to calculate the amount of

money the small business is eligible to receive under the PPP.

In addition, businesses applying for a PPP loan must provide

documentation showing their payroll expenses.

     11.     A PPP loan application must be processed by a

participating lender.    Data from the application, including

information about the borrower, the total amount of the loan,

and the listed number of employees, is transmitted by the lender

to the SBA in the course of processing the loan.         Specifically,

the lenders enter the PPP application information into the SBA

E-Tran system.    The E-Tran computer server is located in

Herndon, Virginia.    If a PPP loan application is approved, the

participating lender funds the PPP loan using its own monies,


                                    5
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 7 of 27 Page ID #:7



which are 100% guaranteed by the SBA.       The SBA is a United

States government agency based in Washington, D.C.

     12.    PPP loan proceeds must be used by the business on

certain permissible expenses, e.g., payroll costs, interest on

mortgages, rent, and utilities.      The PPP allows the interest and

principal on the PPP loan to be entirely forgiven if the

business spends the loan proceeds on these expense items within

a designated period of time after receiving the proceeds and

uses a certain amount of the PPP loan proceeds on payroll

expenses.

The Economic Injury Disaster Loan (“EIDL”) Program

     13.    The EIDL program is an SBA program that provides low-

interest financing to small businesses, renters, and homeowners

in regions affected by declared disasters.

     14.    The CARES Act authorized the SBA to provide EIDLs of

up to $2 million to eligible small businesses experiencing

substantial financial disruption due to the COVID-19 pandemic.

In addition, the CARES Act authorized the SBA to issue advances
of up to $10,000 to small businesses within three days of

applying for an EIDL.    The amount of the advance is determined

by the number of employees the applicant certifies having.           The

advances do not have to be repaid.

     15.    In order to obtain an EIDL and advance, a qualifying

business must submit an application to the SBA and provide

information about its operations, such as the number of

employees, gross revenues for the 12-month period preceding the

disaster, and cost of goods sold in the 12-month period


                                    6
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 8 of 27 Page ID #:8



preceding the disaster.     In the case of EIDLs for COVID-19

relief, the 12-month period was that preceding January 31, 2020.

The applicant must also certify that all of the information in

the application is true and correct to the best of the

applicant’s knowledge.

     16.   EIDL applications are submitted directly to the SBA

and processed by the agency with support from a government

contractor.   The amount of the loan, if the application is

approved, is determined based, in part, on the information

provided by the application about employment, revenue, and cost

of goods, as described above.      Any funds issued under an EIDL or

advance are issued directly by the SBA.       EIDL funds can be used

for payroll expenses, sick leave, production costs, and business

obligations, such as debts, rent, and mortgage payments.          If the

applicant also obtains a loan under the PPP, the EIDL funds

cannot be used for the same purpose as the PPP funds.

           IV. FACTS SUPPORTING PROBABLE CAUSE FOR SEIZURE

Summary of Scheme

     17.   Beginning in or around March 2020 and continuing

through at least in or around July 2020, R. AYVAZYAN,

TERABELIAN, A. AYVAZYAN, DADYAN and others known and unknown,

knowingly submitted or caused others to submit fraudulent loan

applications in the names of numerous business entities to

various lenders, including federally insured financial

institutions, and the SBA, and in turn, received proceeds from

disaster loans authorized by the CARES Act.        Among other things,

the fraudulent loan applications included material


                                    7
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 9 of 27 Page ID #:9



misrepresentations about the applicant’s payroll, payroll taxes,

number of employees, and income.        Once the funds were received,

in some instances, disaster loan proceeds were used to purchase

residential properties.     Using disaster loan proceeds as part of

a down payment on a residence for an individual’s personal

benefit is also fraudulent and violates the requirements for the

PPP and EIDL.

November 17, 2020 Indictment

     18.     On November 17, 2020, defendants R. AYVAZYAN,

TERABELIAN, A. AYVAZYAN, and DADYAN were indicted by a federal

grand jury in the Central District of California for violations

of 18 U.S.C. § 1349 (conspiracy to commit bank fraud and wire

fraud); 18 U.S.C. § 1343 (wire fraud); and 18 U.S.C. § 1344(2)

(bank fraud), in United States v. Ayvazyan et al, No. 2:20-CR-
00579-SVW.    R. AYVAZYAN was also indicted for violation of 18

U.S.C. § 1028A (aggravated identity theft). According to the

indictment, beginning no later than in or around March 2020 and

continuing until at least in or around July 2020, in Los Angeles

County, within the Central District of California, and

elsewhere, defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN, and

DADYAN conspired with one another and with others known and

unknown, to commit wire fraud and bank fraud.        Specifically,

defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN, and DADYAN, and

other known and unknown conspirators, carried out the objects of

the conspiracy, in substance, in the following manner:

             a.   Defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN,

and DADYAN, together with other coconspirators, used and caused

                                    8
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 10 of 27 Page ID #:10



to be used, stolen, fictitious, or synthetic identities of

individuals to submit fraudulent applications for PPP and EIDL

loans;

           b.    Defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN,

and DADYAN, together with other coconspirators, would use, and

cause to be used, stolen, fictitious, and synthetic business

names to submit fraudulent applications for PPP and EIDL loans;

           c.    Defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN,

and DADYAN, together with other coconspirators, would make, and

cause to be made, false statements to the SBA and financial

institutions in connection with the fraudulent applications for

PPP and EIDL loans, including false representations regarding

the number of employees to whom the companies had paid wages and

false certifications that the loans would be used for

permissible business purposes.

           d.    Defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN,

and DADYAN, together with other coconspirators, would

electronically submit, and cause to be submitted, false and

fictitious documents to the SBA and financial institutions in

support of the fraudulent PPP and EIDL loan applications,

including false or fictitious tax documents, payroll records,

bank records, and identification documents.

           e.    Defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN,

and DADYAN, together with other coconspirators, would direct

that PPP and EIDL loan proceeds be deposited into bank accounts

that defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN, and

DADYAN, and their coconspirators controlled.


                                     9
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 11 of 27 Page ID #:11



            f.   Defendants R. AYVAZYAN, TERABELIAN, A. AYVAZYAN,

and DADYAN, together with other coconspirators, would use the

fraudulently obtained PPP and EIDL loan proceeds for their own

personal benefit and for the benefit of their coconspirators,

including for expenses prohibited under the requirements of the

PPP and EIDL programs, such as the purchase of a residential

property in Tarzana, California, and a residential property in

Glendale, California.

      19.   As part of the conspiracy, between in or around March

2020 and in or around July 2020, defendants R. AYVAZYAN,

TERABELIAN, A. AYVAZYAN, and DADYAN, together with other

coconspirators, submitted and caused the submission of at least

35 fraudulent PPP and EIDL loan applications seeking a total of

at least $5.6 million in PPP and EIDL proceeds from the SBA and

financial institutions and received a total of at least $4.6

million in PPP and EIDL loan proceeds from the SBA and financial

institutions.

New Acre Farm Produce Inc. (“New Acre”) fraudulent loan
application – funds transferred in part to SUBJECT ACCOUNT 1

      20.   New Acre applied for a PPP loan through Cross River

Bank (“Cross River”) on or about June 9, 2020. The applicant and

owner was listed as Thanh P Tran. On or about July 1, 2020, the

loan was approved by Cross River and $210,000 was disbursed to

an account at Wells Fargo Bank (“WFB”) in the name of New Acre

ending x5076 (“WFB New Acre x5076”). The government’s

investigation has revealed that the PPP application contained

numerous false and fraudulent representations. For example:


                                    10
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 12 of 27 Page ID #:12



            a.   New Acre represented to Cross River that it had

approximately $1,526,000 in Annual Revenue. According to the

web-site for Dun and Bradstreet, www.dnb.com, New Acre has an

estimated annual revenue of $39,710 and one employee.           Dun and

Bradstreet is a company that provides its customers commercial

data, analytics, and insights for businesses.         As part of their

business, they collect private company financials, and have

collected financials for over 23 million companies worldwide.

            b.   In support of its application, New Acre provided

2019 IRS Forms 940 and      941 that represented that New Acre it

had approximately 12 employees and that its payroll costs for

2019 were $888,000. The IRS, however, has provided information

that New Acre did not file any 2019 IRS Forms 940 or 941.

            c.   I reviewed certified records from the California

Franchise Tax Board (“CA FTB”) and learned that the 2018 tax

return listed New Acre as receiving $62,150 in Gross Revenues

with $121,820 of deductions for a Net Loss of $59,670. None of

the deductions included payroll expense. Additionally, CA FTB

did not find any records for a 2019 tax return being filed.

      21.   In December 2020, Law enforcement interviewed Thanh P

Tran’s spouse, Vivian Tran (“Vivian”) and learned that Vivian’s

husband had recently passed away and that Vivian and Thanh P

Tran knew A. AYVAZYAN and DADYAN. Vivian and Thanh P Tran knew

A. AYVAZYAN and DADYAN from a nail salon they had owned

previously. A. AYVAZYAN and DADYAN purportedly helped Vivian and

Thanh P Tran by explaining documents to them as English was

their second language. Vivian first became aware that New Acre


                                    11
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 13 of 27 Page ID #:13



had applied for a PPP loan when right after her husband’s death,

A. AYVAZYAN asked her if Thanh P Tran had received the PPP funds

yet.

       22.   The government’s investigation has revealed that Thanh

P Tran passed away on or about October 18, 2020. Thanh P Tran’s

death is currently under investigation by the Riverside

Sheriff’s Office as a suspected homicide.

       23.   Law enforcement reviewed documents seized during a

search of A.AYVAZYAN and DADYAN’s residence and found the

following:

             a.    Blank checks from WFB New Acre x5076 that appear

to be signed by Thanh P Tran.

             b.    Handwritten notes that state “Fix W2 Heros/ABC

Legal Tran 940/941…”

       24.   Investigators obtained and reviewed records from WFB

for WFB New Acre x5076.      The account was opened on or about July

31, 2018, with Nhut Minh Quach (“Quach”) and Thanh P Tran listed

as the company’s owners with control of the entity and the only

signers on the account.      On May 20, 2019, Quach was removed from

the account.      On July 2, 2020, the account had a balance of

$6.92.   On July 3, 2020, $210,000 was deposited from the SBA.

No other deposits were made into the account, before, on that

same day, the account wired $73,500 to an account at Bank of

America (“BOA”) in the name of Runyan Tax Service Inc. (“Runyan

Tax”) ending x9700 (“BOA Runyan Tax x9700”).         Investigators

determined the deposit from the SBA was the loan proceeds for

the fraudulently obtained New Acre EIDL loan described above.


                                    12
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 14 of 27 Page ID #:14



Based on the account balance before the deposit from the SBA,

and the fact that no other deposits came into the account before

wiring $73,500 to BOA Runyan x9700, virtually all of the $73,500

wired to BOA Runyan x9700 came from the fraudulently obtained

New Acre EIDL Loan.

      25.   BOA Runyan x9700 was subject to a seizure warrant

associated with this investigation filed in United States v.

Ayvazyan et al, No. 2:20-MJ-05842, and signed December 2, 2020.

The affidavit for this seizure warrant described how this

account was opened on or about June 22, 2020, with Viktoria

Kauichko, a known alias for TERABELIAN, listed as the company’s

CEO, Secretary and the sole signer on the account.          On or about

July 21, 2020, the account received proceeds of a fraudulently

obtained PPP loan in the name of Runyan.

      26.   Prior to the seizure of funds in BOA Runyan x9700, on

July 3, 2020, BOA Runyan x9700 received the $73,500 from WFB New

Acre x5076.    After receiving the $73,500 but before the seizure

of the funds in BOA Runyan x9700, on July 20, 2020, BOA Runyan

x9700 had check 1008 clear in the amount of $96,875, made

payable to PRO ACTIVE HOME HEALTHCARE, which was deposited into

SUBJECT ACCOUNT 1.     BOA Runyan x9700 had an account balance of

$100 before the $73,500 deposit, plus additional funds of $

$179,881.60 deposited into it from other sources ($199,881.60 of

actual deposits but $20,000 came from funds from this account

which were transferred to a savings account and then transferred

back to this account) before check 1008 cleared.




                                    13
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 15 of 27 Page ID #:15



Voyage Limo LLC (“Voyage Limo”) fraudulent loan application –
funds transferred in part to SUBJECT ACCOUNT 1

      27.   Voyage Limo applied for a PPP loan on or about May 14,

2020 through Celtic Bank. The applicant and owner was listed as

Vahe Dadyan, who is known to investigators as a cousin of

DADYAN. On or about May 20, 2020, Celtic Bank approved the loan

and wired $157,500 to an account at WFB in the name of Voyage

Limo ending x7900 (“WFB Voyage Limo x7900”). The government’s

investigation has revealed that the PPP application contained

numerous false and fraudulent representations. For example:

            a.   Voyage Limo represented to have annual revenues

of $1,300,000. I reviewed records provided by the CA FTB and

learned that Voyage Limo prepared 2015, 2018 and 2019 California

tax returns. For each tax return there were no revenues

recorded.

            b.   Voyage Limo represented to have 11 individuals

employed with average monthly payroll of $63,000. I reviewed

records provided by CA FTB and learned that there were no

payroll expenses listed for any of the tax returns on record.

      28.   Investigators obtained and reviewed records from WFB

for WFB Voyage Limo x7900.      The account was opened on or about

August 20, 2019 with Vahe Dadyan listed as the company’s Owner

with control of the entity and was the sole signer. The account

had a balance of $418.55 on May 19, 2020.         On May 20, 2020, the

account had a deposit of $157,500 from Celtic Bank.          The

government’s investigation determined this was the loan proceeds

for the fraudulently obtained Voyage Limo PPP loan described


                                    14
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 16 of 27 Page ID #:16



above.   No other deposits were made into the account before July

3, 2020, at which time the account wired $155,000 to BOA Runyan

x9700.   The government’s investigation determined the deposit

from Celtic Bank was the loan proceeds for the fraudulently

obtained Voyage Limo PPP loan described above.          Based on the

account balance before the deposit from the loan, and the fact

that no other deposits came into the account before wiring

$155,000 to BOA Runyan x9700,       virtually all of the $155,000

wired to BOA Runyan x9700 came from the fraudulently obtained

Voyage Limo PPP Loan.

      29.    As previously detailed, BOA Runyan x9700, associated

with TERABELIAN, was subject to a seizure warrant associated

with this investigation filed in United States v. Ayvazyan et

al, No. 2:20-MJ-05842, and signed December 2, 2020.          Prior to

the seizure of funds in BOA Runyan x9700, on July 3, 2020 BOA

Runyan x9700 received the $155,000 from WFB Voyage Limo x7900

which investigation determined to be proceeds of a fraudulently

obtained PPP loan.     As previously discussed, on July 3, 2020,
BOA Runyan x9700 also received $73,500 from WFB New Acre x5076,

which were also determined to be proceeds of the loan fraud

scheme which is subject of this affidavit.

      30.    After receiving the $155,000 but before the seizure of

the funds in BOA Runyan x9700, on July 20, 2020 BOA Runyan x9700

had check 1008 clear in the amount of $96,875, made payable to

PRO ACTIVE HOME HEALTHCARE, which was deposited into SUBJECT

ACCOUNT 1.    BOA Runyan x9700 had an account balance of $100

before the $155,000 deposit, plus additional funds of $


                                    15
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 17 of 27 Page ID #:17



$98,381.60 deposited into it from other sources ($118,381.60 of

actual deposits but $20,000 came from funds which were

transferred from this account to a savings account and then

transferred back to this account) before check 1008 cleared.

EM Construction fraudulent loan application – funds transferred
in part to SUBJECT ACCOUNT 1

      31.   EM Construction applied for an EIDL loan on or about

March 30, 2020. The applicant was listed as Artem Zherdov and

claimed to be the sole owner of EM Construction. On or about May

19, 2020, the SBA approved the EIDL loan and wired $113,900 to

an account at WFB in the name of EM Construction ending x1845

(“WFB EM Construction x1845”). The government’s investigation

has revealed that the EIDL application contained numerous false

and fraudulent representations. For example:

            a.   Law enforcement reviewed databases and determined

that Artem Zherdov does not have a California driver license and

is believed to be a synthetic identity created to hide the

identity of the loan recipient.

            b.   EM Construction represented to be in operation

since September 1, 2013. I reviewed publicly available records

from the California Secretary of State and could not find a

record of an EM Construction owned by an Artem Zherdov.

            c.   EM Construction represented to have an EIN of 17-

7863652. This is the purported Social Security Number (“SSN”)

for Artem Zherdov. I know that if a business pays employees it

must have an EIN issued by the IRS and cannot use an SSN to

properly file payroll forms with the IRS. The IRS has provided


                                    16
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 18 of 27 Page ID #:18



that the EIN listed on the application does not exist and does

not have a record of EM Construction filing any IRS 940 or 941

forms.

      32.   Law enforcement reviewed documents seized during a

search of A. AYVAZYAN and DADYAN’s residence and found a blank

checkbook bearing the name Artem Zherdov. I believe this

indicates A. AYVAZYAN and DADYAN have control over accounts in

the name of Artem Zherdov.

      33.   EM Construction applied for an EIDL loan on or about

July 5, 2020. The applicant was listed as Em Phoeur and claimed

to be the sole owner of EM Construction. On or about July 27,

2020, the SBA approved the EIDL loan and wired $150,000 to WFB

EM Construction x1845. The government’s investigation has

revealed that the EIDL application contained numerous false and

fraudulent representations. For example:

            a.   EM Construction represented to have been

operation since May 14, 1996. I reviewed publicly available

records from the California Secretary of State and could not

find a record of an EM Construction owned by an Em Phoeur. I

reviewed open source databases and learned that Em Phoeur had a

California contractor license that expired May 31, 2002.

            b.   EM Construction represented to have an EIN of 55-

3674988. This is the SSN for Em Phoeur. I know that if a

business pays employees, it must have an EIN issued by the IRS

and cannot use an SSN to file proper payroll forms with the IRS.

The IRS has provided that the EIN listed on the application does




                                    17
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 19 of 27 Page ID #:19



not exist and does not have a record of EM Construction filing

any IRS 940 or 941 forms.

      34.   Investigators obtained and reviewed records from WFB

for EM Construction x1845.      This account was opened on or about

January 27, 2020, in the name of Artem Zherdov DBA as EM

Construction Co., with Zherdov listed as the company’s sole

owner, and a joint signer on the account with Phoeur EM.           From

when the account was opened on January 27, 2020 through May 7,

2020 there was minimal activity in the account.          During this

time period, a total of approximately $4,400 was deposited into

this account.    Money leaving the account went to places like

grocery stores, liquor stores, and ATM withdrawals.          On May 7,

2020, the account had a balance of approximately $821.94.

Between May 8 and May 31, 2020, $452,738 was deposited into the

account, which included two deposits totaling $243,938 which

referenced PPP loans, one deposit in the amount of $113,800 from

the SBA, one deposit in the amount of $4,000 from the SBA, and

two transfers from a savings account totaling $91,000 ($243,938

+ $113,800 + $4,000 + $91,000 = $452,738).         The government’s

investigation determined the deposit for $113,800 was the loan

proceeds for the fraudulently obtained EIDL loan for EM

Construction described above and the transfers from savings

totaling $91,000 were virtually all funded with the deposits

that referenced PPP Loans which were transferred to the savings

account.    Investigation continues regarding the other deposits

which referenced PPP loans and the SBA.




                                    18
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 20 of 27 Page ID #:20



      35.   On July 28, 2020 WFB EM Construction x1845 had a

balance of $2,377.78, before on July 29, 2020, the account had a

deposit of $149,900 from the SBA.        No other funds came into the

account before August 10, 2020, when check number 1020 in the

amount of $60,000, made payable to Pro Active Home Health,

cleared the account.     That check was deposited into SUBJECT

ACCOUNT 1 on August 10, 2020.       Investigation determined the

deposit from the SBA on July 29, 2020 was the loan proceeds from

the fraudulently obtained EM Construction EIDL loan described

above.

ABC Realty Advisors Inc. (“ABC Realty”) fraudulent loan

application – funds transferred in part to SUBJECT ACCOUNT 1

      36.   ABC Realty applied for a PPP loan through BOA on or

about April 16, 2020. Arsen Dadyan, who is known to

investigators as DADYAN’S brother, was listed as the applicant

for the ABC Realty PPP loan. On or about May 1, 2020, the loan

was approved and BOA sent $117,938 to an account at BOA in the

name of ABC Realty ending x2061 (“BOA ABC Realty x2061”). The
government’s investigation has revealed that the PPP application

contained numerous false and fraudulent representations. For

example:

            a.   ABC Realty submitted a 2019 IRS Form 940 that

represented to have made $589,623 payments to employees during

2019. The IRS has provided that ABC Realty has in fact never

filed an IRS Form 940.

            b.   ABC Realty also submitted a 2020 IRS Form 941

that represented that eight individuals were employed for the


                                    19
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 21 of 27 Page ID #:21



first quarter of 2020 and were paid $151,842. The IRS has

provided that ABC Realty has in fact never filed an IRS Form

941.

             c.    I reviewed records provided by the California

Employment Development Department (“CA EDD”) and learned that no

records existed of ABC Realty ever having any employees.

       37.   Investigators obtained and reviewed records from BOA

for BOA ABC Realty x2061.      This account was opened on or about

March 7, 2017 in the name of ABC Realty Advisors Inc. with

DADYAN listed as the company’s President and the sole signer on

the account.      On May 1, 2020, the account had a balance of

$615.25.     No other deposits came into the account before on May

4, 2020 a deposit in the amount of $117,938 came into the

account which referenced “Cares Act Paycheck Protection

Program”.    Between May 5, 2020 and November 17, 2020, other

deposits of $198,020 came into the account, for total deposits

of $315,958 between May 1, 2020 and November 17, 2020.           On

November 17, 2020 the account wired $84,600 to SUBJECT ACCOUNT

1.   Investigation determined that the $117,938 deposit on May 4,

2020, was the loan proceeds from the fraudulently obtained PPP

loan obtained by ABC Realty described above.

Green Label Nutrients (“Green Label”) fraudulent loan
application - deposited into SUBJECT ACCOUNT 2 then funds
transferred in part to SUBJECT ACCOUNT 1

       38.   Green Label applied for a $150,000 EIDL loan on or

about May 29, 2020. The applicant and 100% owner of Green Label

was listed as DADYAN. On or about July 20,2020, the application

was approved and $150,000 was deposited into SUBJECT ACCOUNT 2.

                                    20
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 22 of 27 Page ID #:22



The government’s investigation has revealed that the EIDL

application contained numerous false and fraudulent

representations. For example:

            a.   Green Label represented to have been in operation

since October 7, 2015. Law enforcement reviewed publicly

available records from the California Secretary of State and

could find no record of Green Label listed.

            b.   Green Label represented to have 11 individuals

employed for the 12 months leading up to January 31, 2020. Green

Label represented to have an Employee Identification Number

(“EIN”) of XX-XXXXXXX. This appears to be a variation of

DADYAN’s SSN, XXX-XX-XXXX. I know that employers need a valid

EIN to properly report employee payments to the IRS. The IRS has

provided that the EIN for Green Label was in fact XX-XXXXXXX and

was only issued on May 7, 2020. The IRS has also provided that

no IRS Forms 940 or 941 were on file for Green Label.

      39.   Law enforcement interviewed Bank of the West (“BOTW”)

personnel and learned that DADYAN was questioned about receiving

$150,000 into a personal bank account. DADYAN told BOTW

personnel that Green Label had been in operation for a long

time. DADYAN was asked by BOTW personnel to provide

documentation supporting this claim but has yet to provide the

requested documentation.

      40.   The investigation has also determined, as further

described below, $20,000 of the proceeds deposited into SUBJECT

ACCOUNT 2 were transferred to SUBJECT ACCOUNT 1.

Summary of SUBJECT ACCOUNT 1


                                    21
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 23 of 27 Page ID #:23



      41.    Investigators obtained and reviewed records from BOTW

for SUBJECT ACCOUNT 1.        This account was opened on or about June

23, 2020, in the name of Pro Active Home Healthcare Inc. with

DADYAN listed as the sole signer on the account.          From June 23,

2020 (account opening date) through November 16, 2020, $261,525

was deposited into the account, of which approximately

$189,430.85 was traced to being proceeds of the wire fraud

scheme described in this affidavit.        These deposits included the

following:

            Date of     Amount of   Deposit from

            Deposit     Deposit

            6/25/2020   $50         BOTW x5535

            7/20/2020   $96,875     Runyan Tax2

            8/10/2020   $60,000     EM Construction

            11/16/2020 $20,000      SUBJECT ACCOUNT 23

            11/16/2020 $84,600      ABC Realty

            TOTAL =     $261,525



Disbursements during the same time-period totaled approximately

$964.00, of which $600 was a payment to a shoe repair store.            As

of November 16, 2020, the account had a balance of approximately

$260,561.



      2Traced to proceeds of the New Acre loan and the Voyage
Limo loan which were comingled with each other and with other
sources before being transferred in part to SUBJECT ACCOUNT 1.

      3Traced to proceeds of the Green Label loan which was
deposited into SUBJECT ACCOUNT 2.

                                     22
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 24 of 27 Page ID #:24



Summary of SUBJECT ACCOUNT 2

      42.    Investigators obtained and reviewed records from BOTW

for SUBJECT ACCOUNT 2.      This account was opened on or about May

28, 2020, in the name of DADYAN with DADYAN listed as the sole

signer on the account.      From May 28, 2020 through November 16,

2020, $150,049.03 was deposited into the account, of which

$149,900, or 99.9% of all deposits into the account during this

time period, came from a July 20, 2020 deposit in the amount of

$149,900 from the SBA.      Investigation determined this deposit

was the loan proceeds for the fraudulently obtained Green Label

EIDL loan described above.      No other deposits were made into

SUBJECT ACCOUNT 2 before November 16, 2020, at which time

$20,000 was transferred from SUBJECT ACCOUNT 2 to SUBJECT

ACCOUNT 1.    Based on the fact that the deposits into SUBJECT

ACCOUNT 2 were virtually all from the fraudulently obtained

Green Label EIDL loan, the $20,000 transferred to SUBJECT

ACCOUNT 1 represents proceeds of the loan fraud scheme described

in this affidavit. In addition, funds up to $129,900 in SUBJECT

ACCOUNT 2 ($149,900 of fraudulently obtained loan proceeds

deposited into SUBJECT ACCOUNT 2 minus the $20,000 transferred

to SUBJECT ACCOUNT 1) also represent proceeds of the wire fraud

scheme.

      43.    Disbursements from SUBJECT ACCOUNT 2 primarily

consisted of a cashier’s check in the amount of $100,000 made

payable to AM & AM Financial Services Inc. which cleared the

account on September 17, 2020, and the $20,000 transfer to




                                    23
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 25 of 27 Page ID #:25



SUBJECT ACCOUNT 1.     As of November 16, 2020, the account had a

balance of approximately $3,078.25.

      44.   Based on my training and experience, I know that

persons engaged in money laundering frequently engaged in the

following acts:

            a.    Using the identities of other persons to

establish bank accounts in order to conceal the interests of the

perpetrators in the criminal proceeds, as was done with the use

of Than P Tran’s identity outlined in paragraph 19 above.

            b.    Use of the identities of relatives such as Vahe

Dadyan, as outlined in paragraph 26 above.

            c.    Transfer of fraud proceeds between and among bank

accounts in order to conceal the source and ownership of the

fraud proceeds, as outlined in paragraphs 40 and 41 above.

                              V. CONCLUSION

      45.   The evidence set out in this affidavit demonstrates

that there is probable cause to believe that during the time

period May 2020 through November 2020, fraudulent loan
applications were submitted to financial institutions and the

SBA, in the names of New Acres, Voyage Limo, EM Construction,

ABC Realty, and Green Label, in an attempt to obtain funds

authorized by the CARES Act.       Based on the fraudulent loan

applications submitted, these entities received proceeds of PPP

and EIDL loans which were either directly or indirectly

transferred to SUBJECT ACCOUNTS.         SUBJECT ACCOUNT 1 received

loan proceeds from at least five fraudulently obtained loans

through transfers amongst various accounts held by multiple


                                    24
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 26 of 27 Page ID #:26



individuals and was involved in money laundering concealment

transactions.    SUBJECT ACCOUNT 2 received at least $149,900 of

fraudulent loan proceeds for one loan obtained directly by

DADYAN of which $20,000 of these proceeds were subsequently

transferred to SUBJECT ACCOUNT 1.

      1.   Based on the foregoing, there is probable cause to

believe that SUBJECT FUNDS constitute or were derived from

proceeds traceable to one or more violations of 18 U.S.C. § 1343

(Wire Fraud), 18 U.S.C. § 1344 (Bank Fraud), and 18 U.S.C. §

1956 (a)(1)(B)(i) (money laundering concealment), and are

therefore subject to seizure pursuant to 18 U.S.C. § 981(b), and

forfeiture to the United States pursuant to 18 U.S.C. §

981(a)(1)(C) and 984.     In addition, there is probable cause to

believe that the SUBJECT FUNDS are subject to seizure and

forfeiture to the United States pursuant to 18 U.S.C. §

982(a)(7) and 21 U.S.C. 853(f), because the funds would, in the

event of conviction on the alleged underlying offenses, be

subject to forfeiture, and an order under section 21 U.S.C. §

853(e) would not be sufficient to assure the availability of the

property for forfeiture.




                                    25
Case 2:21-mj-00319-DUTY Document 1 Filed 01/21/21 Page 27 of 27 Page ID #:27




                                         JUSTIN PALMERTON
                                         Special Agent
                                         FEDERAL BUREAU OF
                                         INVESTIGATION


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
January 2021.



HONORABLE ______________
UNITED STATES MAGISTRATE JUDGE




                                    26
